Citation Nr: 1820988	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an autoimmune renal disease, claimed as kidney disease. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from December 1990 to March 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in February 2016. A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his autoimmune renal disease, claimed as kidney disease, was incurred in or is otherwise related to service. 

The medical evidence of record establishes a diagnosis of chronic kidney disease, stage three. See 5/3/2016, Medical Treatment Record - Non-Government, at p. 3.  The Veteran was reportedly told by his private nephrologist that his kidney disease may be related to exposure to burn pits, oil well fires, smoke and petroleum, and vaccinations.   See 5/12/2011, Correspondence, at p. 2.

In this case, the Veteran has not been scheduled for a VA examination to determine the nature and etiology of his autoimmune renal disease. Accordingly, the Board finds that the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of his claimed autoimmune renal disease.  

Additionally, in June 2011 correspondence, the Veteran reported that the University of Alabama at Birmingham (UAB) had his records for his kidney disorder. Id. He explained that he had attached a copy of a surgical pathology report that diagnosed him with kidney disease - focal segmental glomerusclerosis.  However, the claims file is absent for such records. See 1/17/2014, Form 9 at p. 1. ("VA did not consider all of my medical records in their decision especially my records of treatment at University of Alabama (UAB) in Birmingham."). Efforts should be made to obtain records identified by the Veteran, if not already of record. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete an appropriate release for any private records; thereafter, request treatment records from any private provider, to include UAB, for which a release has been executed. 

2. Ensure that all current VA treatment records through the present are associated with the Veteran's claims folder.

3. Schedule the Veteran for an examination to determine the nature and etiology of any autoimmune renal disease, claimed as kidney disease. The claims file should be provided for review. 

The examiner is asked to address the following: 

a) Does the Veteran currently have a diagnosed kidney disability? 

b) If so, is any kidney disability at least as likely as not (50 percent or greater) caused by a disease or injury in active service?  A complete rationale must be provided.

4. If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




